DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 – 19 are objected to because of the following informalities. Appropriate correction is required.
Claims 2 – 12, line 1: “A pump system” should read --The pump system--.
Claims 14 – 18, line 1: “A method” should read --The method--.
Claim 2, line 1: “claim 1” should read --claim 1,--.
Claim 3, line 1: “claim 2” should read --claim 2,--.
Claim 4, line 1: “claim 3” should read --claim 3,--.
Claim 5, line 1: “claim 2” should read --claim 2, wherein--.
Claim 6, line 1: “claim 1” should read --claim 1,--.
Claim 7, line 1: “claim 6” should read --claim 6,--.
Claim 8, line 1: “claim 1” should read --claim 1,--.
Claim 9, line 1: “claim 8” should read --claim 8,--.
Claim 9, line 2: “horizontal direction” should read --a horizontal direction--.
Claim 10, line 1: “claim 1” should read --claim 1,--.
Claim 11, line 1: “claim 10” should read --claim 10,--.
Claim 12, line 1: “claim 1” should read --claim 1,--.
Claim 13, line 1: “wellbore comprising” should read --wellbore, comprising--.
Claim 14, line 1: “claim 13” should read --claim 13,--.
Claim 15, line 1: “claim 14” should read --claim 14,--.
Claim 16, line 1: “claim 14” should read --claim 14,--.
Claim 16, last 2nd line: “bases” should read --based--.
Claim 17, line 1: “claim 16” should read --claim 16,--.
Claim 18, line 1: “claim 13 wherein the pump said” should read --claim 13, wherein said--.
Claim 19, line 1: “claim 13” should read --claim 13,--.
Claims dependent on the objected claims above are also objected to for being dependent on the objected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to pump a fluid into a wellbore” in lines 6-7. The phrase “a fluid” and “a wellbore” makes the claim indefinite because it is unclear as to whether the claimed fluid and wellbore is same or different from “fluid” and “a 
Claim 2 recites the limitation “a sensor configured to detect movement and/or position of at least a portion of the motor and/or pump assembly and output position information; and a control system configured to control the motion of linear motor, to receive the position information and to make adjustments the control based at least in part on the position information thereby reducing error in said motion” in lines 2-6. The claim is indefinite due to following reasons:
(1) The phrase “the motor” in lines 2-3: It is unclear if this claimed motor is same or different from “an electrically-powered linear motor” claimed in line 3 of claim 1. For examination purposes, it is interpreted to be the same.
(2) The phrase “the motion of linear motor” in line 4: (i) There is insufficient antecedent basis for the phrase “the motion”. (ii) Furthermore, it is unclear if the claimed linear motor is same or different from “an electrically-powered linear motor” claimed in line 3 of claim 1. For examination purposes, it is interpreted to be the same.
(3) The phrase “to make adjustments the control” in line 5 and “reducing error in said motion” in line 6. It is unclear as to what applicant means by these phrases. Furthermore, there is lack of antecedent basis for the phrase “said motion” and there is no reference frame recited for determining “reducing error” feature. These phrases are examined as best understood by the examiner.
Claim 3 recites the limitation “fluid pumped by the pump system” in line 2. It is unclear as to whether the claimed fluid is same or different from “fluid” claimed in line 1 of claim 1.
Claim 5 recites the limitation “said motor” in line 1. It is unclear if the claimed motor is same or different from “an electrically-powered linear motor” claimed in line 3 of claim 1. For examination purposes, it is interpreted to be the same.
Claim 5 recites the limitation “said system further comprising one or more additional pump units, each of which includes at least one linear motor and at least one pump assembly” in lines 2-4. It is unclear as to how any additional pump unit(s) have more than one linear motor. The originally filed specification at best shows or discloses a pump unit with one linear motor and two pump assemblies (in fig. 8A for instance) and additional pump units (in fig. 2).
Claim 5 recites the limitation “wherein said control system is further configured to adjust relative timing of each motor based on a total number of pump units in the pump system” in lines 4-6. The phrase “each motor” makes the claim indefinite because it is unclear as to whether the claimed motor is same or different from “at least one linear motor” claimed in line 3 of the claim. The phrase “pump units” makes the claim indefinite because it is unclear as to whether the claimed pump units are same or different from “one or more additional pump units” claimed in lines 2-3 of the claim.
Claim 8 recites the limitation “the moving portions” and “the stationary portions” in lines 2-3. It is unclear as to whether there is one or more than one “moving portion” 
Claim 11 recites the limitation “pump system” in the last line. It is unclear as to whether the claimed pump system is same or different from “a pump system” claimed in preamble of claim 1.
Claim 13 recites the limitation “a fluid” in line 6. It is unclear as to whether the claimed fluid is same or different from “a fluid” claimed in line 1 of the claim. For examination purposes, it is interpreted to be the same.
Claim 13 recites the limitation “the motor and/or pump assembly” in line 8. It is unclear as to whether the claimed motor and pump assembly is same or different from “a first electrically-powered linear motor” and “a first pump assembly” claimed in line 2 and lines 4-5 of the claim respectively. For examination purposes, they are interpreted to be the same.
Claim 14 recites the limitation “said first motor” in line 1 and “said additional pump units” in lines 3-4. It is unclear as to whether the claimed motor and additional pump units is/are same or different from “a first electrically-powered linear motor” claimed in line 2 of claim 13 and “a plurality of additional pump units” claimed in line 3 of claim 14 respectively. For examination purposes, they are interpreted to be the same.
Claim 15 recites the limitation “the number of pump units” in line 2. It is unclear as to whether the claimed pump units are same or different from “a plurality of additional pump units” claimed in line 3 of claim 14. Also, the phrase “the number 
Claim 15 recites the limitation “each motor” and “a new total number of pump units in the pump system” in lines last two lines. For the phrase “each motor”, it is unclear as to the number of motors present and whether the claimed motor is linear or not. Claim 13 in line 2 recites only one linear motor. For the phrase “a new total number of pump units”, it is unclear as to what constitutes “a new total number”.
Claim 16 recites the limitation “on information from said pressure sensor” in last two lines. It is unclear if this claimed information is same or different from “a pressure information from a sensor” claimed in lines 1-2 of the claim.
Claim 17 recites the limitation “each pump unit” and “the pump units” in lines 2-3. It is unclear if the claimed pump unit or pump units is/are same or different from ones forming a pump system claimed in last two lines in claim 14.
Claim 18 recites the limitation “a set of second valves” in line 3. It is unclear as to whether “a set of first valves” is present or not in the second pump assembly. 
Claims 2 – 12 are rejected for being dependent on claim 1.
Claims 14 – 19 are rejected for being dependent on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3, 5 – 10, 12 – 15 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (WO 2017/048740 – herein after Chong).
In reference to claim 1, Chong discloses a pump system (100, fig. 1) configured to pump fluid down a wellbore (see ¶33, ¶106), the system comprising: 
an electrically-powered linear motor (203: LEM) including a stationary portion (260) and a moving portion (portion of shaft 214 with magnets 266), the moving portion adapted to move in a reciprocating fashion relative to the stationary portion (in view of disclosure in ¶48 and ¶49); and 
a pump assembly including a piston (any one of 212, 213; see ¶35) and one or more valves (any one of 231, 243 or 232, 244) configured to pump a fluid into a wellbore (in view of fig. 1), the piston being driven by the reciprocating moving portion (as seen in fig. 3).
In reference to claim 2, Chong discloses the pump system, further comprising (see ¶6, ¶43, ¶90, ¶91 and figs. 3, 11): 
a sensor (280) configured to detect movement and/or position of at least a portion of the motor and/or pump assembly (of piston 212/213) and output position information; and 
a control system (410) configured to control the motion of linear motor, to receive the position information and to make adjustments the control based at least in part on the position information thereby reducing error in said motion.
In reference to claim 3, Chong discloses the pump system, wherein said control system is further configured to reducing flow pulsation of fluid pumped by the pump 
In reference to claim 5, Chong discloses the pump system, said motor (203) and said pump assembly (212/213 + 231,232,243,244) together form a pump unit (361 for instance in fig. 9), and said system further comprising one or more additional pump units (as seen in fig. 9: 362, 363), each of which includes at least one linear motor and at least one pump assembly (see ¶79), and wherein said control system is further configured to adjust relative timing of each motor based on a total number of pump units in the pump system (see ¶78, ¶90, ¶91 and figs. 3, 9, 11).
In reference to claim 6, Chong discloses the pump system, wherein the moving portion (portion of shaft 214 with magnets 266) is rod-shaped (as seen in figs. 3 and 4) and the stationary portion (260) is tube-shaped and surrounds the rod-shaped moving portion (as seen in fig. 3).
In reference to claim 7, Chong discloses the pump system, wherein the rod-shaped moving portion (portion of shaft 214 with magnets 266) is vertically oriented and is configured to move in a vertical direction (in view of orientation shown in fig. 2).
In reference to claim 8, Chong discloses
In reference to claim 9, Chong discloses the pump system, wherein the moving portion (portion of shaft 214 with magnets 266) is configured to move primarily in horizontal direction (rotate fig. 3 clockwise by 90° or see fig. 9).
In reference to claim 10, Chong discloses the pump system, further comprising a second pump assembly including a second piston (other of 213, 212; see ¶35) and a set of second valves (other of 231, 243 or 232, 244) configured to pump the fluid into the wellbore, the second piston being driven by said reciprocating moving portion (as seen in fig. 3).
In reference to claim 12, Chong discloses the pump system, wherein said fluid is selected from a group consisting of: drilling mud, circulation fluid, and fracturing fluid (see ¶2, ¶26).
In reference to claims 13 – 15 and 17 – 19, the pump system of Chong as above does not explicitly teach a method of pumping a fluid into a wellbore; however, the pump system of Chong does teach all the structural limitations as set forth in claims 1, 2, 5, 10 and 12. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I). For features claimed in claims 15 and 17, see ¶80, ¶90 and fig. 11 in Chong.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Kajita et al. (US 2018/0363640 – herein after Kajita)
Regarding claim 4,
Chong remains silent on the presence of a pressure sensor. 
However, Kajita teaches a pump system, further comprising a pressure sensor (205; see ¶36 and ¶47) configured to detect discharge fluid pressure of the pump system and output pressure information, and said reducing flow pulsation of fluid pumped by the pump system is further based at least in part on said pressure information (see ¶3, ¶47, ¶56: the information from pressure sensor allows the controller to operate the pump system at target pressure/flow rate).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a pressure sensor as taught by Kajita in the pump system of Chong for the purpose of introducing a method that includes generating a mathematical model for a pump unit defining a Kajita (see ¶10).
Regarding claim 16,
The newly modified pump system of Chong and Kajita as above does not explicitly teach a method of pumping a fluid into a wellbore; however, the newly modified pump system of Chong and Kajita does teach all the structural limitations as set forth in claims 1, 2, 4 and 5. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Randle et al. (US 2014/0290768 – herein after Randle).
Chong does not teach a plurality of isolation valves.
However, Randle teaches a frac pump isolation safety system, comprising (¶16, ¶17, ¶25 and fig. 1A): a plurality of isolation valves (108) positioned and configured to hydraulically isolate either of said pump assembly (102) or said second pump assembly (102) thereby facilitating servicing and/or replacement of pump system components without loss of pump system operation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the isolation valves as taught by Randle in the pump system of Chong for the purpose of safely isolating Randle (see ¶25). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berry, Stralow, Husoy and Cardelius all teaches a similar pump system with a controller that controls the operation of the pump system based on input(s) from various sensor(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746